WOODLEY, Judge.
The conviction is for transporting whisky in a dry area; the punishment 60 days in jail and a fine of $250.
Charlie Bullock, then sheriff of Hockley County, a dry area, observed appellant as he was driving an automobile away from a cafe located at the intersection of Highways 51 and 290, in Hockley County. He approached the car after it had moved some 30 feet, and appellant consenting, searched the automobile and took 47 pints of whisky from the “turtle” in the back. The whisky was introduced in evidence.
*167Appellant did not testify nor did he offer any evidence in his behalf.
It appears from the record that appellant contended at the trial that it was incumbent upon the state to prove that the whisky was transported on a public highway, street or alley.
The prosecution was for violation of Art. 666-4 (b) V.A.P.C., and not under Sec. 27 of Art. 666 V.A.P.C. Art. 666-4 (b) which makes the transportation of whisky in a dry area an offense, without regard to whether it is transported’ upon a public highway.
The evidence sustains the conviction and no reversible error is found.
The judgment is affirmed.